Case 1:19-cv-03253-WJM-MEH Document 125 Filed 08/20/21 USDC Colorado Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-03253-WJM-MEH

   ALTITUDE SPORTS & ENTERTAINMENT, LLC,

                  Plaintiff,

   v.

   COMCAST CORPORATION and
   COMCAST CABLE COMMUNICATIONS, LLC,

                  Defendants.


                           JOINT MOTION FOR ENTRY OF ORDER
                         REGARDING COMCAST INDUSTRY EXPERT


          Plaintiff Altitude Sports & Entertainment, LLC (“Altitude”) and Defendants Comcast

   Corporation and Comcast Cable Communications, LLC (collectively, “Comcast”; together with

   Altitude, the “Parties”) jointly move for entry of the attached [Proposed] Order.

                                               MOTION

          1.      On July 27, 2021, pursuant to Paragraph 7.4 of the Protective Order (ECF

   No. 60), Comcast advised Altitude of its intent to disclose Protected Material (as defined in the

   Protective Order) designated by Altitude as Confidential or Highly Confidential—Attorneys’

   Eyes Only to an industry expert, Mr. Peter Litman. On August 3, 2021, Altitude objected to

   Comcast’s proposed disclosure of Protected Material to Mr. Litman.

          2.      To resolve Altitude’s objection, the Parties have agreed to the attached [Proposed]

   Order, which parallels the cooling-off provisions ordered by the Court for Altitude’s industry

   expert Edwin Desser. (ECF No. 120.)
Case 1:19-cv-03253-WJM-MEH Document 125 Filed 08/20/21 USDC Colorado Page 2 of 3




          For these reasons, the Parties respectfully request that the Court grant this Joint Motion

   and enter the attached [Proposed] Order.

   Dated: August 20, 2021                           Respectfully submitted,



   s/ William A. Isaacson                           s/ Kathryn A. Reilly
   William A. Isaacson                              Kathryn A. Reilly
   Amy J. Mauser                                    Ryan W. Cooke
   Martha L. Goodman                                WHEELER TRIGG O’DONNELL LLP
   PAUL, WEISS, RIFKIND,                            370 Seventeenth Street, Suite 4500
   WHARTON & GARRISON LLP                           Denver, CO 80202-5647
   2001 K Street, N.W.                              Telephone: 303.244.1800
   Washington, D.C. 20006                           Facsimile: 303.244.1879
   Telephone: (202) 223-7313                        Email: reilly@wtotrial.com
   Fax: (202) 379-4937                                      cooke@wtotrial.com
   Email: wisaacson@paulweiss.com
           amauser@paulweiss.com
           mgoodman@paulweiss.com

   KEVIN D. EVANS                                   Arthur J. Burke
   EVANS LAW PLLC                                   David B. Toscano
   5613 DTC Parkway, Suite 850                      Christopher Lynch
   Telephone: (720) 738-3970                        John M. Briggs
   Fax: (720) 749-4958                              DAVIS POLK & WARDWELL LLP
   Email: kdevans@evanspllc.law                     450 Lexington Avenue
                                                    New York, New York 10017
                                                    Telephone:     212.450.4000
                                                    Facsimile:     212.701.5800
                                                    Email: arthur.burke@davispolk.com
                                                           david.toscano@davispolk.com
                                                           christopher.lynch@davispolk.com
                                                           john.briggs@davispolk.com

   Attorneys for Plaintiff Altitude Sports          Attorneys for Defendants Comcast
   & Entertainment, LLC f/k/a KSE                   Corporation and Comcast Cable
   Media Ventures, LLC                              Communications, LLC




                                                   2
Case 1:19-cv-03253-WJM-MEH Document 125 Filed 08/20/21 USDC Colorado Page 3 of 3




                           CERTIFICATE OF SERVICE (CM/ECF)

           I HEREBY CERTIFY that on August 20, 2021, I electronically filed the foregoing
   JOINT MOTION FOR ENTRY OF ORDER REGARDING COMCAST INDUSTRY
   EXPERT with the Clerk of Court using the CM/ECF system, which will send notification of
   such filing to all counsel of record.




                                           s/ Claudia Jones




                                               3
